974 So. 2d 1207 (2008)
Peter HARRIS, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D06-3409.
District Court of Appeal of Florida, First District.
February 25, 2008.
Appellant Peter Harris, Gordon, AL, pro se.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the dismissal of appellant's petition for a writ of habeas corpus, which he filed on behalf of his incarcerated son, Charles E. Harris. Appellant presents arguments that his son should or could have raised on direct appeal. See Parker v. Dugger, 550 So. 2d 459, 460 (Fla.1989) ("It is important to note that habeas corpus petitions are not to be used for additional appeals on questions which could have been, should have been, or were raised on appeal or in a rule 3.850 motion, or on matters that were not objected to at trial."); White v. Dugger, 511 So. 2d 554, 555 (Fla.1987); Robbins v. State, 564 So. 2d 256, 257 (Fla. 1st DCA 1990).
AFFIRMED.
ALLEN, KAHN, and DAVIS, JJ., concur.